Exhibit 10.62

 

AMENDED AND RESTATED

CREDIT AND WAREHOUSE AGREEMENT

 

(UBS AG, Stamford Branch – MCG Capital Corporation)

 

AMENDED AND RESTATED CREDIT AND WAREHOUSE AGREEMENT dated as of January 29,
2004, as amended and restated as of March 11, 2004 (as amended, supplemented,
restated and otherwise modified and in effect from time to time, this
Agreement), among UBS AG, Stamford Branch (UBS), MCG Commercial Loan Trust
2003-1, a Delaware statutory trust (the Borrower), and MCG Capital Corporation
(MCG).

 

RECITALS

 

WHEREAS, pursuant to an engagement letter dated January 29, 2004 (as amended
from time to time, the Engagement Letter) between UBS Securities LLC (UBSS) and
MCG, MCG engaged UBSS to act as exclusive structuring agent and sole placement
agent with respect to, among other things, (a) the structuring of several
classes of notes (the Notes) and equity ownership interests (the Equity
Interests and, collectively with the Notes, the Offered Securities) to be issued
by the Borrower and (b) the marketing and placement of the Offered Securities;

 

WHEREAS, MCG will act as collateral manager (in such capacity, the Collateral
Manager) to the Borrower with respect to the Warehouse Portfolio (as defined
herein);

 

WHEREAS, the Offered Securities are to be offered and sold (the Offering) by the
Borrower in a transaction (the Transaction) exempt from the registration
requirements of the Securities Act of 1933, as amended;

 

WHEREAS, the Offered Securities will be secured (or, in the case of the Equity
Interests, backed) by a portfolio of Collateral Debt Securities (as defined
herein) having the characteristics described in Annex A hereto (such portfolio
of Collateral Debt Securities, the Warehouse Portfolio); and

 

WHEREAS, in order to facilitate the Borrower’s acquisition of Collateral Debt
Securities (as defined herein), UBS is willing to finance 100% of the purchase
price of such Collateral Debt Securities, all on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

Page 1



--------------------------------------------------------------------------------

Definitions

 

1. Capitalized terms used in this Agreement have the respective meanings given
to such terms (i) in this Section, or (ii) if not defined in this Section,
elsewhere in this Agreement (including the Annexes hereto).

 

Accrued Interest Spread means, with respect to each Collateral Debt Security at
any time constituting part of the Warehouse Portfolio, the aggregate amount of
accrued interest on such Collateral Debt Security plus, if such Collateral Debt
Security is a Delayed Drawdown Security, the aggregate amount of accrued
commitment fee (if any) on the Unfunded Amount thereof, in each case, to the
extent actually received by the Borrower during the Carry Period therefor
(exclusive of Purchased Accrued Interest).

 

Accumulation Period means the period commencing on the date hereof and ending
on, but excluding, the earlier of (a) the date occurring three Business Days
prior to the Closing Date and (b) the Termination Date.

 

Adjusted Purchase Price means, with respect to any Collateral Debt Security
purchased by the Borrower and any date of determination, a price equal to (a)
the Gross Purchase Price of such Collateral Debt Security plus (b) in the case
of a Delayed Drawdown Security, the aggregate principal amount of any additional
loans actually made to the relevant borrower by or on behalf of the Borrower
(and funded by UBS pursuant to this Agreement) in accordance with the terms
thereof during the period from (but excluding) the date of purchase of such
Delayed Drawdown Security to (and including) such date of determination minus
(c) the aggregate of all amounts paid by the Borrower to UBS on or prior to such
date of determination pursuant to Section 2(k) minus (d) the aggregate amount of
all net proceeds paid by or on behalf of the Borrower to UBS on or prior to such
date of determination pursuant to Section 4(b) or 4 (d) to reduce the “Aggregate
Outstanding Balance” payable to UBS.

 

Affiliate means, in relation to any specified Person, (a) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (b) any other Person who is a director, officer,
member or general partner of (i) such Person or (ii) any such other Person
described in clause (a) above; provided that no other special purpose company to
which an administrator of the Borrower provides directors and acts as share
trustee shall be an Affiliate of the Borrower. For the purposes of this
definition, control of a Person means the power, direct or indirect, (i) to vote
more than 50% of the securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

Aggregate Outstanding Balance means, at any time, the sum of (a) the Adjusted
Purchase Price for all Collateral Debt Securities at such time plus (b) all
accrued Financing Costs not previously paid to UBS.

 

Applicable Spread means 0.50%.

 

Page 2



--------------------------------------------------------------------------------

Banking Day means a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in New
York City and London.

 

Borrower Documentation means, collectively, the documentation related to the
offering, placement, issuance or sale of any of the Offered Securities
(including any indenture).

 

Business Day means any day (a) that is a trading day on the New York Stock
Exchange and (b) that is also a Banking Day.

 

Capitalization Requirement means a requirement that is satisfied on any date on
which Contributed Capital Assets are contributed to the Borrower or distributed
by the Borrower so long as the sum of (a) the aggregate principal amount (or, in
the case of assets issued at a discount, original issue price) of all
Contributed Capital Assets consisting of cash in Dollars and Cash Equivalents
held by the Borrower on such date plus (b) 66.66667% (or such other percentage
as the parties hereto shall agree in writing) of the aggregate Market Value of
all Contributed Capital Assets not consisting of cash in Dollars and Cash
Equivalents held by the Borrower on such date is at least equal to
U.S.$20,000,000.

 

Carry Period means, with respect to any Collateral Debt Security at any time
constituting part of the Warehouse Portfolio, the period commencing on (and
including) the settlement date for the purchase of such Collateral Debt Security
and ending on (and excluding) the earlier of (a) if the Closing Date occurs on
or prior to the Target Date, the Closing Date and (b) the settlement date for
the sale or other liquidation of such Collateral Debt Security (or, if
applicable, the date on which the Market Value of such Collateral Debt Security
is determined pursuant to clause (b) or (c) of the definition of “Market Value”)
in connection with a Realization Event. The Carry Period with respect to any
Contributed Capital Asset shall mean the period commencing on (and including)
the date on which such Contributed Capital Asset is contributed to the Borrower
and ending on (and excluding) the earlier of (a) if the Closing Date occurs on
or prior to the Target Date, the Closing Date and (b) the settlement date for
the sale or other liquidation or disposition of such Contributed Capital Asset.

 

Cash Equivalent means any of the following:

 

(a)   direct obligations of, and obligations the timely payment of principal of
and interest on which is fully and expressly guaranteed by, (i) the United
States of America or (ii) any agency or instrumentality of the United States of
America the obligations of which are backed by the full faith and credit of the
United States of America;

 

(b)  

demand and time deposits in, certificates of deposit of, banker’s acceptances
issued by, or federal funds sold by any depository institution or trust company
incorporated under the laws of the United States of America or any state thereof
and subject to supervision and examination by federal or state banking
authorities

 

Page 3



--------------------------------------------------------------------------------

 

so long as the commercial paper or debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or the
contractual commitment providing for such investment have a credit rating of
“AAA” by S&P and “Aaa” by Moody’s in the case of debt obligations other than
commercial paper and time deposits or “A-1+” by S&P and “P-1” by Moody’s in the
case of commercial paper and time deposits; and

 

(c)   debt securities bearing interest or sold at a discount issued by any
corporation under the laws of the United States of America or any state thereof
that have a credit rating of “AAA” by S&P and “Aaa” by Moody’s at the time of
such investment or the contractual commitment providing for such investment.

 

Clean Purchase Price means, with respect to any Collateral Debt Security
purchased by the Borrower and any date of determination, (a) the purchase price
(including any fees and out-of-pocket expenses charged to or payable by the
Borrower, UBSS, UBS or MCG that are incidental to the purchase of such
Collateral Debt Security by the Borrower, minus any up front fees paid or owing
to the Borrower, UBSS or UBS in connection with such purchase, but excluding any
amounts attributable to Purchased Accrued Interest) of such Collateral Debt
Security plus (b) in the case of a Delayed Drawdown Security, the aggregate
principal amount of any additional loans actually made to the relevant borrower
by the Borrower (and funded by UBS pursuant to this Agreement) in accordance
with the terms thereof during the period from (but excluding) the date of
purchase of such Delayed Drawdown Security to (and including) such date of
determination minus (c) the aggregate amount of all distributions of principal
of such Collateral Debt Security, if any, actually received by the Borrower at
or prior to such date of determination or receivable by the Borrower in respect
of any record date occurring on or prior to such date of determination.

 

Closing Date means the date on which the Offered Securities are issued.

 

Collateral Debt Security has the meaning assigned to such term in Annex B
attached hereto.

 

Collateral Manager Event means any of the following events:

 

(a)   MCG shall fail to perform in any material respect any of its obligations
under, or shall breach in any material respect any provision of, this Agreement,
the Engagement Letter or the Pledge Agreement;

 

(b)   any representation or warranty made by MCG in or pursuant to this
Agreement or the Pledge Agreement, or in any certificate or other document
furnished pursuant hereto or thereto, shall prove to have been incorrect in any
material respect when made; or

 

Page 4



--------------------------------------------------------------------------------

(c)   any executive officer of MCG is adjudged liable in a civil suit for or is
convicted of: (i) fraud, misappropriation or embezzlement, (ii) any other
financial crime constituting a felony or (iii) a violation of Federal securities
laws (other than the violation of Federal securities laws heretofore disclosed
by MCG to UBS as may be alleged in any litigation pending on the date hereof)
and, in each case, such adjudication or conviction would (in the good faith and
commercially reasonable judgment of UBS) adversely affect the ability of the
Borrower to consummate the Offering or MCG to perform its obligations as
Collateral Manager to the Borrower;

 

provided that none of the foregoing events (if remediable) shall constitute a
“Collateral Manager Event” for purposes of this definition unless (i) notice of
such event has been given by UBS or UBSS to MCG on or prior to the Target Date
and (ii) if such notice is given to MCG prior to the Target Date, such event
shall have continued for a period following delivery of such notice equal to the
lesser of fifteen calendar days or the number of days to and including the
Target Date.

 

Commitment Amount means, with respect to a Delayed Drawdown Security, the
maximum aggregate principal amount (whether at the time funded or unfunded) of
loans that the Borrower (as the holder thereof) could be required to make to the
relevant borrower in accordance with the terms thereof.

 

Contributed Capital Asset means any of the following contributed from time to
time by MCG or any Affiliate of MCG as equity capital to the Intermediate
Company in respect of its equity ownership interest in the Intermediate Company
and then contributed by the Intermediate Company as equity capital to the
Borrower in respect of its equity ownership interest in the Borrower: (a) cash
in Dollars, (b) any Cash Equivalent and (c) any asset that, if purchased by the
Borrower as a Collateral Debt Security, would satisfy the Eligibility Criteria
specified herein and is otherwise satisfactory to UBS in its sole discretion.
“Contributed Capital Asset” shall also include any asset purchased by the
Borrower with a Contributed Capital Asset then held by the Borrower in the form
of cash or Cash Equivalents to the extent such asset, if purchased by the
Borrower as a Collateral Debt Security, would satisfy the Eligibility Criteria
specified herein and is otherwise satisfactory to UBS in its sole discretion.
For the avoidance of doubt, no Contributed Capital Asset shall constitute a
“Collateral Debt Security” or part of the “Warehouse Portfolio”.

 

Contributed Capital Distribution means, with respect to any Contributed Capital
Asset, the aggregate amount of accrued interest on such Contributed Capital
Asset actually received by the Borrower during the Carry Period therefor.

 

Credit Risk Security means any Collateral Debt Security that has a material risk
of becoming a Defaulted Security or becoming an Ineligible Security.

 

Cut-Off Time means, with respect to an offer made by UBS to MCG in accordance
with Section 4(c), (a) if the Net Loss Amount is equal to or less than
U.S.$10,000,000, 12:00

 

Page 5



--------------------------------------------------------------------------------

noon (New York City time) on the fifth Business Day or (b) if the Net Loss
Amount is greater than U.S.$10,000,000, 12:00 noon (New York City time) on the
second Business Day, in each case, following receipt by MCG of notice of such
offer from UBS.

 

Defaulted Security means any Collateral Debt Security as to which (a) there has
occurred a default as to the payment of principal and/or interest (beyond any
applicable notice or grace period) that has remained uncured and unwaived for
more than 30 calendar days, (b) the rating of such Collateral Debt Security from
Standard & Poor’s (if rated by Standard & Poor’s) is “SD” or “D” or was “SD” or
“D” when such rating was withdrawn by Standard & Poor’s, (c) an Insolvency Event
has occurred with respect to the relevant borrower and adequate collateral does
not exist for the benefit of the Borrower to repay all principal of and interest
on such Collateral Debt Security outstanding at the time of such realization (as
determined by MCG in accordance with its Credit and Collection Policy) or (f)
there has been effected any distressed exchange or other debt package of
securities that amount to a diminished financial obligation to the Borrower with
respect to the Collateral Debt Security; provided that, in each case, such
Collateral Debt Security will only constitute a “Defaulted Security” for so long
as such default has not been cured or waived and is otherwise still continuing.

 

Designated Remedy Event has the meaning given to such term in the Pledge
Agreement.

 

Eligibility Criteria has the meaning assigned to such term in Annex A attached
hereto.

 

Financing Cost means, with respect to any Collateral Debt Security, an amount
determined by (a) calculating, for each day (each, an “accrual date”) during the
Carry Period therefor, the product of (i) the sum of (x) the Gross Purchase
Price of such Collateral Debt Security plus (y) in the case of a Delayed
Drawdown Security, the aggregate principal amount of any additional loans
actually made to the relevant borrower by the Borrower (and funded by UBS
pursuant to this Agreement) in accordance with the terms thereof during the
period from (but excluding) the date of purchase of such Delayed Drawdown
Security to (and including) such accrual date minus (z) the aggregate amount of
all distributions of principal of and Purchased Accrued Interest on such
Collateral Debt Security, in each case, actually received by the Borrower in
respect of such Collateral Debt Security on or prior to such accrual date
multiplied by (ii) LIBOR for the LIBOR Period in effect on such accrual date
plus the Applicable Spread divided by (iii) 360 and (b) calculating the sum of
the products calculated pursuant to clause (a).

 

Funded Amount means, with respect to a Delayed Drawdown Security and any date of
determination, the aggregate outstanding principal amount of loans made
thereunder by Borrower at any time up to (and including) such date of
determination.

 

Gross Purchase Price means, with respect to any Collateral Debt Security, the
purchase price (including any amounts attributable to Purchased Accrued Interest
and any fees and out-of-pocket expenses charged to or payable by the Borrower,
UBSS, UBS or MCG that are incidental to the purchase of such Collateral Debt
Security by the Borrower, minus

 

Page 6



--------------------------------------------------------------------------------

any up front fees paid or owing to the Borrower, UBSS or UBS in connection with
such purchase) of such Collateral Debt Security; provided that, in the case of a
Delayed Drawdown Security, “Gross Purchase Price” shall exclude the aggregate
principal amount of any additional loans actually made to the relevant borrower
by the Borrower (and funded by UBS pursuant to this Agreement) in accordance
with the terms thereof at any time after the date of purchase of such Delayed
Drawdown Security.

 

Ineligible Security means any Collateral Debt Security that:

 

(a)   does not satisfy on the date on which such Collateral Debt Security was
purchased by the Borrower the Eligibility Criteria or does not satisfy on any
date thereafter any of clauses (1), (3) and (4) of the Eligibility Criteria; or

 

(b)   fails to conform to the eligibility and investment criteria developed
during the Accumulation Period with respect to the Transaction as mutually
agreed by the parties hereto

 

provided that UBS and MCG may by mutual consent in writing elect not to treat as
an “Ineligible Security” any Collateral Debt Security that fails to satisfy on
the date on which such Collateral Debt Security was purchased by the Borrower,
or on any date thereafter on or prior to the Termination Date, any of the
Eligibility Criteria.

 

Insolvency Event means, with respect to any Person, such Person (1) shall be
dissolved or liquidated; (2) shall become insolvent or unable to pay its debts
as they become due; (3) shall make a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) shall institute or
have instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 60 days of the institution
or presentation thereof; (5) shall seek or become subject to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
property; (6) shall have a secured party take possession of all or substantially
all its property or have a distress, execution, attachment, sequestration or
other legal process levied or enforced against all or substantially all its
property and such secured party shall maintain possession, or any such process
is not dismissed, discharged, stayed or restrained, in each case within 60 days
thereafter; or (7) shall cause or become subject to any event with respect to it
which, under the applicable laws of any jurisdiction, has an analogous effect to
any of the events specified in clauses (1) to (6) (inclusive) and after the
expiration of any applicable grace period specified in such clause.

 

Page 7



--------------------------------------------------------------------------------

Intermediate Company means MCG Finance IV, LLC, a Delaware limited liability
company, an Affiliate of MCG that is the sole beneficial owner of all ownership
interests in the Borrower.

 

LIBOR means, for each LIBOR Period, the offered rate, as determined by UBS, for
dollar deposits in Europe of one month that appears on Telerate Page 3750 (or
such other page as may replace such Telerate Page 3750 for the purpose of
displaying comparable rates) as of 11:00 a.m. (New York time) on the date two
Banking Days prior to the first day of such LIBOR Period.

 

LIBOR Period means (a) the period commencing on (and including) the date hereof
and ending on (but excluding) the one-month anniversary of such date and (b)
each period thereafter commencing on (and including) the day following the last
day included in the immediately preceding LIBOR Period and ending on (but
excluding) the one-month anniversary of the first day of such LIBOR Period.

 

Loan has the meaning assigned to such term in Annex B attached hereto.

 

Market Value means, with respect to any Collateral Debt Security, an amount
equal to either:

 

(a)   if an actual sale or other liquidation of such Collateral Debt Security
has occurred to any Person other than UBS or any of its Affiliates at the time
the Market Value is determined, the net proceeds (after deducting all reasonable
costs, fees and expenses incurred in connection therewith) received by the
Borrower from such sale or other liquidation of such Collateral Debt Security;
or

 

(b)   otherwise, with respect to any Collateral Debt Security that is a
Purchased Collateral Debt Security:

 

  (i)   the mean of bid and ask prices for such Collateral Debt Security as
reported by LoanX, Inc. or if no such prices are available through LoanX, Inc.,
the Loan Pricing Corporation or another nationally recognized pricing service
selected by MCG and consented to by UBS; or

 

  (ii)   if prices referred to in clause (i) are not available, the arithmetic
average of bids obtained from two dealers in the relevant market selected by
mutual agreement of UBS and MCG for firm commitments to purchase such Collateral
Debt Security (in each case, exclusive of accrued interest and fees unless bids
for such type of Collateral Debt Security are customarily quoted inclusive of
accrued interest, but after deducting all reasonable assignment and closing
expenses that UBS estimates in good faith would be incurred in connection with
any actual sale of such Collateral Debt Security); or

 

Page 8



--------------------------------------------------------------------------------

  (iii)   if prices as referred to in clause (i) and bids as referred to in
clause (ii) are not available, the value of such Collateral Debt Security as
determined by MCG in accordance with the Investment Company Act of 1940, as
amended (and the rules and regulations promulgated thereunder); or

 

(c)   otherwise, with respect to any Collateral Debt Security that is an
Originated Collateral Debt Security, the value of such Collateral Debt Security
as determined by MCG in accordance with the Investment Company Act of 1940, as
amended (and the rules and regulations promulgated thereunder); provided that
MCG will promptly following the request of UBS use all reasonable efforts to
assist UBS in obtaining a bid of the type referred to in clause (b)(ii) above
from a recognized dealer of national standing for any Collateral Debt Security
whose Market Value is to be determined pursuant to this clause (c) and, if any
such bid is obtained, the Market Value of such Collateral Debt Security shall be
the bid so obtained.

 

The Market Value of a Collateral Debt Security determined pursuant to clause (b)
above, if quoted as a percentage of par, shall be (A) in the case of a
Collateral Debt Security (other than a Delayed Drawdown Security), the product
of such percentage multiplied by the par amount of such Collateral Debt Security
and (B) in the case of a Delayed Drawdown Security, the excess of (1) the
product of (x) the quoted price for such Delayed Drawdown Security multiplied by
(y) the Funded Amount of such Delayed Drawdown Security over (2) the product of
(x) 100% minus the quoted price for such Delayed Drawdown Security multiplied by
(y) the Unfunded Amount of such Delayed Drawdown Security.

 

Material Adverse Change means the occurrence of one or both of the following
events:

 

(a)   there occurs after the date hereof a material adverse change in the
business, assets, operations, or financial condition of MCG or the Intermediate
Company; provided that such event or circumstance has resulted in a material
adverse effect on the marketability of the Offered Securities or on the economic
terms of the Transaction or on the ability of MCG or the Intermediate Company to
perform its obligations under this Agreement or in connection with the
Transaction; or

 

(b)   MCG or the Intermediate Company becomes the subject of an Insolvency
Event.

 

MCG Bid Price has the meaning assigned to such term in Section 4(c)(i).

 

MCG Interest Carry means, as of the Closing Date, the Portfolio Liquidation Date
or any other date of determination, an amount equal to the excess, if any, of
(a) the sum of (i) the aggregate amount of the Net Accrued Interest Spread with
respect to all Collateral Debt Securities in the Warehouse Portfolio as of such
date plus (ii) the aggregate amount of Contributed Capital Distributions as of
such date over (b) the Net Realized Loss incurred as of such date.

 

Page 9



--------------------------------------------------------------------------------

MCG Turnover Event means MCG fails to pay, or cause to be paid, to the Borrower
any payment made to MCG or any of its Affiliates (other than Borrower) in
respect of a Collateral Debt Security or Contributed Capital Asset beneficially
owned by the Borrower within four Business Days after the receipt by MCG or such
Affiliate of such payment.

 

Minimum Bid Price has the meaning assigned to such term in Section 4(c).

 

Moody’s means Moody’s Investors Service, Inc. and any successor or successors
thereto.

 

Net Accrued Interest Spread means the excess (if any), determined with respect
to each Collateral Debt Security at any time constituting part of the Warehouse
Portfolio, of (a) Accrued Interest Spread with respect to such Collateral Debt
Security over (b) the Financing Cost with respect to such Collateral Debt
Security.

 

Net Loss Amount means, as of any date of determination, the excess (if any) of
(a) the sum of the Net Realized Loss and the Net Unrealized Loss as of such date
over (b) the sum of (i) the Accrued Interest Spread as of such date plus (ii)
the aggregate amount of Contributed Capital Distributions as of such date minus
(iii) the accrued MCG Interest Carry paid to MCG on or prior to such date minus
(iv) the accrued Financing Cost paid to UBS on or prior to such date.

 

Net Realized Gain means, at any time, the excess, if any, of (a) the aggregate
amount of all Realized Gains accrued at or prior to such time with respect to
all Collateral Debt Securities at or prior to such time constituting part of the
Warehouse Portfolio over (b) the aggregate amount of all Realized Losses
incurred at or prior to such time with respect to all Collateral Debt Securities
at or prior to such time constituting part of the Warehouse Portfolio; and,
otherwise, zero.

 

Net Realized Loss means, at any time, the excess, if any, of (a) the aggregate
amount of all Realized Losses incurred at or prior to such time with respect to
all Collateral Debt Securities at or prior to such time constituting part of the
Warehouse Portfolio over (b) the aggregate amount of all Realized Gains accrued
at or prior to such time with respect to all Collateral Debt Securities at or
prior to such time constituting part of the Warehouse Portfolio; and, otherwise,
zero.

 

Net Unrealized Loss means, at any time, the excess, if any, of (a) the aggregate
amount of all Unrealized Losses with respect to all Collateral Debt Securities
constituting part of the Warehouse Portfolio at such time and with respect to
all Contributed Capital Assets held by the Borrower at such time over (b) the
aggregate amount of all Unrealized Gains with respect to all Collateral Debt
Securities constituting part of the Warehouse Portfolio at such time and with
respect to all Contributed Capital Assets held by the Borrower at such time.

 

Page 10



--------------------------------------------------------------------------------

Net Worth means, with respect to any Person at any time, the consolidated net
worth of such Person at such time as determined in accordance with generally
accepted accounting principles in effect in the United States of America.

 

Originated Collateral Debt Security means any Collateral Debt Security
identified as such pursuant to Section 2(b).

 

Person means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

 

Portfolio Liquidation Date means, if the Closing Date shall fail to occur on or
prior to the Termination Date, the earlier of (a) the date on or after the
Termination Date upon which UBS gives written notice to MCG that all of the
Collateral Debt Securities at any time constituting part of the Warehouse
Portfolio have been sold or otherwise liquidated pursuant to Section 4 or (b)
the date on or after the Termination Date that is 10 Business Days after MCG
otherwise gives written notice to UBS that the Portfolio Liquidation Date will
occur.

 

Purchased Accrued Interest means, determined with respect to each Collateral
Debt Security at any time constituting part of the Warehouse Portfolio, the
aggregate amount of interest accrued on such Collateral Debt Security, plus, if
such Collateral Debt Security is a Delayed Drawdown Security, the aggregate
amount of commitment fee (if any) accrued on the Unfunded Amount thereof, in
accordance with its terms to the extent accrued with respect to the period prior
to the settlement date for the purchase of such Collateral Debt Security by the
Borrower and included in the Gross Purchase Price therefor.

 

Purchased Collateral Debt Security means any Collateral Debt Security identified
as such pursuant to Section 2(b).

 

Rating Agency means each of Moody’s and Standard & Poor’s.

 

Realization Event means, with respect to any Collateral Debt Security purchased
by the Borrower, the sale or other liquidation of such Collateral Debt Security
pursuant to Section 4 (including any sale to MCG or UBS or any of its
Affiliates).

 

Realized Gain means, with respect to any Realization Event and a Collateral Debt
Security constituting part of the Warehouse Portfolio immediately prior to such
Realization Event, the excess, if any, of (a) the Market Value of such
Collateral Debt Security over (b) the Adjusted Purchase Price for such
Collateral Debt Security, in each case, determined as of the date of such
Realization Event; and, otherwise, zero. With respect to any payment of the
principal of a Collateral Debt Security during the Carry Period therefor, a
“Realized Gain” shall accrue with respect to such Collateral Debt Security in an
amount equal to the excess, if any, of (a) the principal amount so paid over

 

Page 11



--------------------------------------------------------------------------------

(b) the portion of the Adjusted Purchase Price (determined immediately prior to
giving effect to such payment) attributable to the principal amount so paid.

 

Realized Loss means, with respect to any Realization Event and a Collateral Debt
Security constituting part of the Warehouse Portfolio immediately prior to such
Realization Event, the excess, if any, of (a) the Adjusted Purchase Price for
such Collateral Debt Security over (b) the Market Value of such Collateral Debt
Security, in each case, determined as of the date of such Realization Event;
and, otherwise, zero. With respect to any payment of the principal of a
Collateral Debt Security during the Carry Period therefor, a “Realized Loss”
shall be incurred with respect to such Collateral Debt Security in an amount
equal to the excess, if any, of (a) the portion of the Adjusted Purchase Price
(determined immediately prior to giving effect to such payment) attributable to
the principal amount paid over (b) the principal amount so paid.

 

Repayment has the meaning assigned to such term in Section 4(f).

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity ownership interests in
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity ownership interests or any option, warrant or other right to acquire any
such equity ownership interests.

 

Securities Act means the United States Securities Act of 1933, as amended.

 

Standard & Poor’s means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor or successors thereto.

 

Target Amount means U.S.$200,000,000.

 

Target Date means September 30, 2004, unless extended by mutual agreement of UBS
and MCG.

 

Termination Date means the earliest to occur of (a) the Target Date, (b) the
Closing Date, (c) unless previously waived by UBS, the date on which (after the
expiration of any applicable grace period and fulfillment of applicable notice
requirements) a Collateral Manager Event occurs, (d) the date that is 15
calendar days after MCG receives written notice from UBS of the termination of
this Agreement on the grounds that, as determined by UBS in good faith and on
any commercially reasonable basis, a Material Adverse Change has occurred and is
continuing and within such 15 calendar day period has not otherwise been waived
or cured, (e) the date that is 10 calendar days after MCG receives notice from
UBS of the termination of this Agreement on the grounds that, on any date
occurring on or prior to the date of such notice, the Net Loss Amount exceeded
U.S.$15,000,000 and during such 10 calendar day period the Net Loss Amount has
not been reduced below such threshold or otherwise waived by UBS, (f) the date
on which MCG receives notice from UBS of the termination of this Agreement on
the grounds that,

 

Page 12



--------------------------------------------------------------------------------

on any date occurring on or prior to the date of such notice, the Net Loss
Amount exceeded U.S.$20,000,000, (g) the occurrence of an MCG Turnover Event,
(h) MCG’s Net Worth at any time shall be less than U.S.$350,000,000, (i) MCG
transfers any interest or obligation in or under this Agreement without the
prior written consent of UBS and (j) MCG terminates the Engagement Letter for
any reason other than due to a material breach by UBS of its obligations
thereunder.

 

UCC means the New York Uniform Commercial Code, as amended and in effect from
time to time.

 

Underlying Obligor has the meaning assigned to such term in Section 4(f).

 

Underlying Instruments means the indenture, credit agreement, loan agreement,
note purchase agreement, participation agreement, promissory note or other
agreement pursuant to which a Collateral Debt Security has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Debt Security or of which the holders
of such Collateral Debt Security are the beneficiaries.

 

Unfunded Amount means, with respect to any Delayed Drawdown Security at any
time, the excess, if any, of (i) the Commitment Amount thereof over (ii) the
Funded Amount thereof outstanding at such time.

 

Unrealized Gain means, with respect to any Collateral Debt Security or
Contributed Capital Asset at any time of determination thereof, the excess, if
any, of (a) the Market Value of such Collateral Debt Security or Contributed
Capital Asset at such time over (b) the Clean Purchase Price for such Collateral
Debt Security or Contributed Capital Asset; and, otherwise, zero.

 

Unrealized Loss means, with respect to any Collateral Debt Security or
Contributed Capital Asset at any time of determination thereof, the excess, if
any, of (a) the Clean Purchase Price for such Collateral Debt Security or
Contributed Capital Asset over (b) the Market Value of such Collateral Debt
Security or Contributed Capital Asset at such time; and, otherwise, zero.

 

Accumulation of Collateral Debt Securities

 

2.(a)   Subject to the other provisions of this Agreement, including, without
limitation, the obligation of MCG pursuant to Section 2(b) to obtain the prior
consent of UBS to the purchase by the Borrower of any Collateral Debt Security,
MCG may on any Business Day during the Accumulation Period enter into a
commitment on behalf and for account of the Borrower to purchase a Collateral
Debt Security from MCG, an Affiliate of MCG or other lender to be included in
the Warehouse Portfolio for settlement during the Accumulation Period.

 

 

Page 13



--------------------------------------------------------------------------------

(b)   At any time prior to entering into any commitment on behalf and for
account of the Borrower to purchase a Collateral Debt Security to be included in
the Warehouse Portfolio pursuant to Section 2(a), MCG shall send a written or
electronic notice to UBS (i) requesting UBS’s consent to such purchase and (ii)
specifying (x) a description of the Collateral Debt Security to be purchased,
including whether such Collateral Debt Security is an Originated Collateral Debt
Security or a Purchased Collateral Debt Security, (y) the maximum price that MCG
may bid, on behalf of the Borrower, for such Collateral Debt Security and (z)
the expected settlement date for such purchase. UBS shall use its reasonable
efforts to respond to such request within two Business Days after receipt of
such request. MCG shall not enter into a commitment on behalf and for account of
the Borrower to purchase a Collateral Debt Security unless MCG has received
UBS’s prior written or electronic consent to such purchase; provided that UBS
(1) may attach any conditions to such consent as it deems appropriate and (2)
may by written or electronic notice to MCG withdraw such consent at any time
prior to MCG entering into the commitment to purchase such Collateral Debt
Security. MCG shall, no later than the trade date for the purchase of any
Collateral Debt Security to be purchased by the Borrower, provide UBS with a
written confirmation of such trade.

 

(c)   In order to finance the purchase of any Collateral Debt Security purchased
by the Borrower with the consent of UBS given as aforesaid, UBS will, in
accordance with the last sentence of Paragraph 2(C) of the Pledge Agreement,
advance for account of the Borrower a loan in an amount equal to the purchase
price therefor (including any amounts attributable to Purchased Accrued Interest
and any fees and out-of-pocket expenses charged to or payable by the Borrower,
UBSS, UBS or MCG that are incidental to the purchase of such Collateral Debt
Security by the Borrower). Without limiting the right of UBS under Sections 2(b)
and 2(d) to refuse to consent to the purchase by the Borrower of any Collateral
Debt Security, the giving of any such consent, and any financing by UBS of the
related purchase, shall be subject to the satisfaction of the following
conditions precedent on or prior to the first such purchase and financing:

 

  (1)   Receipt by UBS of such documents and certificates as UBS may reasonably
request relating to the organization, existence and good standing of each of
MCG, the Intermediate Company and the Borrower, the authorization of the
transactions contemplated hereby and any other legal matters relating to
thereto, all in form and substance satisfactory to UBS;

 

  (2)   Receipt by UBS of an a conveyance agreement in form and substance
satisfactory to UBS (the Conveyance Agreement) relating to the transfer of
beneficial ownership of the Collateral Debt Securities and Contributed Capital
Assets from MCG to the Intermediate Company and from the Intermediate Company to
the Borrower;

 

Page 14



--------------------------------------------------------------------------------

  (3)   Receipt by UBS of a pledge agreement in form and substance satisfactory
to UBS (the Pledge Agreement), duly executed and delivered by each of MCG, the
Intermediate Company and the Borrower;

 

  (4)   Receipt by UBS of appropriately completed and duly executed copies of
Uniform Commercial Code financing statements (and statements of assignment)
required to perfect the security interests created pursuant to the Pledge
Agreement as against each of MCG, the Intermediate Company and the Borrower;

 

  (5)   Receipt by UBS of Uniform Commercial Code searches, each conducted not
more than five days prior to the date hereof, in all relevant jurisdictions with
respect to each of MCG, the Intermediate Company and the Borrower and the
collateral covered by the Pledge Agreement with results satisfactory to UBS; and

 

  (6)   Receipt by UBS of evidence that the Borrower shall have received a
capital contribution of Contributed Capital Assets from the Intermediate Company
meeting the Capitalization Requirement.

 

(d)   UBS may in its sole discretion refuse to consent to the purchase by the
Borrower of any Collateral Debt Security for inclusion in the Warehouse
Portfolio for any reason whatsoever, including, without limitation, by reason of
any of the following conditions (after giving effect to any such acquisition):

 

  (1)   the aggregate Gross Purchase Price of all Collateral Debt Securities
(other than Delayed Drawdown Securities) constituting part of the Warehouse
Portfolio plus (ii) the aggregate Commitment Amount of all Delayed Drawdown
Securities constituting part of the Warehouse Portfolio is greater than to the
Target Amount;

 

  (2)   the Net Loss Amount on any date occurring on or prior to the date that
notice of the proposed purchase is received by UBS exceeds U.S.$15,000,000; and

 

  (3)   such Collateral Debt Security does not satisfy the Eligibility Criteria.

 

(e)   The Borrower hereby authorizes the Collateral Manager, upon the Collateral
Manager’s receipt of (and subject to the terms and conditions of) UBS’s prior
written or electronic consent to the purchase of a Collateral Debt Security
given as provided in Section 2(b), to consummate the purchase of such Collateral
Debt Security for inclusion in the Warehouse Portfolio and to transfer
beneficial ownership of such Collateral Debt Security to the Intermediate
Company and then to the Borrower pursuant to the Conveyance Agreement.

 

 

Page 15



--------------------------------------------------------------------------------

(f)   By reason of the financing by UBS of 100% of each Collateral Debt Security
purchased by the Borrower, UBS will provide MCG or the issuer of or agent for
any Collateral Debt Security with any form or document that may be reasonably
requested by MCG in order to allow the issuer of such Collateral Debt Security
to make a payment thereunder without any deduction or withholding for or on
account of any tax or with such deduction or withholding at a reduced rate.

 

(g)   MCG hereby agrees with UBS that:

 

  (i)   MCG will not issue any request to UBS in connection with the purchase of
a Collateral Debt Security by or on behalf of the Borrower if at the time of
such request, MCG knows or consistent with its established policies and
procedures should have known that any of the Eligibility Criteria will not be
satisfied with respect to such Collateral Debt Security immediately after giving
effect to such purchase by or on behalf of the Borrower; and

 

  (ii)   MCG will promptly notify UBS and UBSS if at any time during the Carry
Period any director, officer or employee of MCG having direct responsibility
with respect to this Agreement or the Transaction obtains actual knowledge that
one or more of the Eligibility Criteria are not satisfied with respect to any
Collateral Debt Security then constituting part of the Warehouse Portfolio.

 

(h)   None of UBS and its Affiliates shall have any obligation to ascertain
whether the acquisition hereunder of any Collateral Debt Security complies with
any Borrower Documentation.

 

(i)   MCG shall promptly deliver to UBS a copy of all notices, reports,
certifications and other written communications received by the Borrower from
the agent under a Collateral Debt Security.

 

(j)   The Borrower shall not make any Restricted Payment unless (i) both
immediately prior and immediately after giving effect thereto, the
Capitalization Requirement is satisfied, (ii) such Restricted Payment does not
result in the creation of a positive, or an increase in the, Net Loss Amount and
(iii) such Restricted Payment is made by the payment or distribution of a
Contributed Capital Asset. If a distribution of a Contributed Capital Asset is
made on a “delivery versus delivery” basis against the contribution of another
Contributed Capital Asset (i.e., a “substitution”), then the foregoing
requirements that the Capitalization Requirement be satisfied (i) immediately
prior to giving effect to such distribution shall be determined without
reference to such distribution or contribution and (ii) immediately after to
giving effect to such distribution shall be determined after giving effect to
both such distribution and such contribution.

 

(k)   The Borrower shall prepay the aggregate principal amount of loans made by
UBS hereunder in amount equal to the amount of any distribution of principal or
any

 

 

Page 16



--------------------------------------------------------------------------------

 

Purchased Accrued Interest or any up front fees paid at the time of acquisition
by the Borrower or owing to the Borrower or MCG in respect of any Collateral
Debt Security at any time constituting part of the Warehouse Portfolio to the
extent received by or on behalf of the Borrower during the Carry Period
therefor. Such prepayment shall be made promptly following (and in any event not
more than four Business Days after) the date of such receipt.

 

(l)   Notwithstanding anything in Section 2(j) to the contrary, the Borrower
shall, promptly following the request of either UBS or MCG but in no event more
frequently than monthly, pay to each of UBS and MCG (pro rata in accordance with
amounts then accrued and unpaid) any unpaid Financing Costs accrued to the date
of such payment (in the case of UBS) and any unpaid MCG Interest Carry accrued
to the date of such payment (in the case of MCG), such payment to be made solely
from distributions of (i) interest or fees (other than any Purchased Accrued
Interest or any up front fees paid or owing to the Borrower or MCG) accrued on
any Collateral Debt Security at any time constituting part of the Warehouse
Portfolio or (ii) interest on Contributed Capital Assets, in each case, to the
extent received by or on behalf of the Borrower during the Carry Period
therefor; provided that no such payment shall be made if the Net Loss Amount on
the date of such payment exceeds U.S.$5,000,000.

 

Closing Date; Termination of Lien; Liability for Losses; Benefit from Gains

 

3. Each of UBS, MCG and the Borrower hereby agrees that, subject to the
consummation of the Offering on the Closing Date:

 

(a)   The Borrower shall on the Closing Date pay to UBS (in accordance with
Section 8(c)) an amount equal the sum of the following: (i) the Aggregate
Outstanding Balance plus (ii) all unreimbursed amounts owed to UBS pursuant to
Section 5;

 

(b)   To the extent that the Borrower owes UBS any amounts under Section 3(a) on
the Closing Date and either does not have sufficient funds to satisfy such
obligations or otherwise refuses to satisfy such obligations, then MCG shall on
behalf of the Borrower pay to UBS an amount equal to the lesser of (i)
U.S.$72,000,000 (minus the net proceeds of Contributed Capital Assets applied,
and the net proceeds then available to be applied, by UBS pursuant to the Pledge
Agreement to amounts owing by the Borrower to UBS under Section 3(a)) and (ii)
the amount of such shortfall; and

 

(c)   After all amounts owing by the Borrower under Section 3(a) have been paid
in full (whether by the Borrower or MCG), (i) UBS shall return any collateral
held under the Pledge Agreement to the relevant pledgors and (ii) the Borrower
shall pay to MCG (in accordance with Section 8(c)) an amount equal to the unpaid
MCG Interest Carry, if any.

 

 

Page 17



--------------------------------------------------------------------------------

Realization Events; Liability for Losses; Benefit from Gains

 

4.        (a)    If the Closing Date shall fail to occur on or prior to the
Termination Date, then:

 

  (i)   each of MCG and the Borrower shall cease to have any rights to request
UBS to finance the purchase by the Borrower any additional Collateral Debt
Securities;

 

  (ii)   the Aggregate Outstanding Balance shall become due and payable by the
Borrower to UBS on the Portfolio Liquidation Date;

 

  (iii)   for a period of up to 30 calendar days after the occurrence of the
Termination Date and so long as no Designated Remedy Event has occurred, MCG (on
behalf of the Borrower) may (or, at the request of UBS, shall) sell or liquidate
each Collateral Debt Security and each Contributed Capital Asset (including to
MCG) on any commercially reasonable terms, provided that the Borrower shall
apply the net proceeds (after deducting all reasonable costs, fees and expenses
incurred in connection therewith) received by the Borrower from such sale to
reduce the Aggregate Outstanding Balance payable to UBS;

 

  (iv)   after the end of the 30 day period set forth in Section 4(a)(iii) or
immediately if a Designated Remedy Event has occurred, so long as any amounts
are owing to UBS hereunder, UBS (on behalf of the Borrower or pursuant to
exercise of remedies pursuant to the Pledge Agreement) shall sell or liquidate
each remaining Collateral Debt Security and Contributed Capital Asset to any
person (including itself) on any commercially reasonable terms, provided that
(x) UBS shall have complied with the provisions of Section 4(c) and (y) the
Borrower (or, if applicable, UBS) shall apply the net proceeds (after deducting
all reasonable costs, fees and expenses incurred in connection therewith)
received by the Borrower from such sale to reduce the Aggregate Outstanding
Balance payable to UBS;

 

 

  (v)   to the extent that the Borrower owes UBS any amounts under Section
4(a)(ii) on the Portfolio Liquidation Date and either does not have sufficient
funds to satisfy such obligations or otherwise refuses to satisfy such
obligations, then MCG shall on behalf of the Borrower pay to UBS an amount equal
to the lesser of (x) U.S.$72,000,000 (minus the net proceeds of Contributed
Capital Assets applied, and the net proceeds then available to be applied, by
UBS pursuant to the Pledge Agreement to amounts owing by the Borrower to UBS
under Section 4(a)(ii)) and (y) the amount of such shortfall; and

 

  (vi)  

after all amounts owing by MCG under Section 4(a)(v) have been paid in full, (x)
UBS shall return any remaining collateral held under the Pledge Agreement to the
relevant pledgors and (y) the Borrower shall pay to

 

Page 18



--------------------------------------------------------------------------------

 

MCG (in accordance with Section 8(c)) an amount equal to unpaid MCG Interest
Carry, if any.

 

(b)   If, at any time during the Carry Period therefor, (x) MCG determines that
a Collateral Debt Security constituting part of the Warehouse Portfolio is an
Ineligible Security or a Defaulted Security or (y) UBS determines in its sole
discretion and in good faith that any Collateral Debt Security constituting part
of the Warehouse Portfolio is an Ineligible Security or a Defaulted Security:

 

  (i)   upon consummation of the sale or other liquidation of such Collateral
Debt Security under clause (ii) below, each of MCG and the Borrower shall cease
to have any rights to request UBS to finance such Collateral Debt Security
hereunder;

 

  (ii)   MCG (on behalf of the Borrower) shall attempt to sell such Collateral
Debt Security in accordance with the terms and standards set forth in Section
4(a)(iii) for a period of 15 calendar days (but only so long as no Designated
Remedy Event has occurred), UBS shall be entitled to sell such Collateral Debt
Security in accordance with the terms and standards set forth in Section
4(a)(iv); and

 

  (iii)   the Borrower (or, if applicable, UBS) shall apply the net proceeds
(after deducting all reasonable costs, fees and expenses incurred in connection
therewith) received by the Borrower from such sale to reduce the Aggregate
Outstanding Balance payable to UBS.

 

(c)   Any sale by UBS of one or more Collateral Debt Securities or Contributed
Capital Assets pursuant to Section 4(a) shall be subject to the delivery by UBS
to MCG of a notice offering MCG the right to purchase all (but not part) of such
Collateral Debt Securities and/or Contributed Capital Assets at an aggregate
purchase price (the Minimum Bid Price) not less than the greater of (x) the
aggregate Market Value of all of such Collateral Debt Securities and/or
Contributed Capital Assets and (y) the price specified in the bid (if any)
received from any other Person (other than UBS, MCG or any of their respective
Affiliates) to purchase such Collateral Debt Securities and/or Contributed
Capital Assets and otherwise subject to the terms and conditions provided in
this Section 4(c). Upon receipt of such notice from UBS:

 

  (i)   MCG may deliver a notice to UBS setting forth its firm commitment to
purchase, in the case of a sale under Section 4(a), all (but not part) of such
Collateral Debt Securities and/or Contributed Capital Assets (inclusive of
accrued interest and fees) at a purchase price specified in such notice (the MCG
Bid Price) not less than the Minimum Bid Price;

 

  (ii)   such offer by UBS shall terminate at the Cut-Off Time;

 



--------------------------------------------------------------------------------

  (iii)   such offer may be accepted by MCG only by transfer to an account
designated by UBS, in immediately available funds, of an amount equal to the MCG
Bid Price; and

 

  (iv)   UBS shall deliver each Collateral Debt Security and Contributed Capital
Asset as to which an offer is timely accepted by, and that has been paid for by,
MCG as provided in this Section 4(c) in the manner customary for the delivery of
such Collateral Debt Security or Contributed Capital Asset and otherwise in
accordance with instructions delivered by MCG to UBS.

 

In the event that MCG fails to accept such offer for any reason by the Cut-Off
Time, UBS shall have no continuing obligation to offer to sell such Collateral
Debt Securities and/or Contributed Capital Assets to MCG. However, following the
Cut-Off Time, UBS shall use its reasonable efforts to provide MCG the
opportunity to bid on any Collateral Debt Securities and/or Contributed Capital
Assets being sold by UBS pursuant to Section 4(a) provided that UBS shall not be
obligated to accept any such bid from MCG and may, in good faith and on any
commercially reasonable basis, reject any such bid from MCG.

 

(d)   MCG may at any time and from time to time deliver a notice to UBS setting
forth its firm commitment to purchase any Collateral Debt Security then held by
the Borrower (inclusive of accrued interest and fees) at a purchase price
specified in such notice (the MCG Purchase Price); provided that (i) the
aggregate principal amount of Collateral Debt Securities that may be purchased
pursuant to this Section 4(d) shall not exceed 20% of the Target Amount, (ii)
the MCG Purchase Price shall be the Adjusted Purchased Price for such Collateral
Debt Security, (iii) the purchase of such Collateral Debt Security would not
adversely affect the ability of the Borrower to consummate the Offering (in the
commercially reasonable judgment of UBS) and (iv) no such purchase shall be
effected at any time when the Net Loss Amount exceeds U.S.$5,000,000. Any such
offer by MCG shall terminate at 12:00 noon (New York City time) on the fifth
Business Day following the date on which such notice is delivered. Such offer
may be accepted by the Borrower only by transfer by MCG to an account designated
by the Borrower, in immediately available funds, of an amount equal to the MCG
Purchase Price. The Borrower shall deliver any Collateral Debt Security as to
which an offer is timely accepted, and that has been paid for by MCG, as
provided in this Section 4(d) in the manner customary for the delivery of such
Collateral Debt Security and otherwise in accordance with instructions delivered
by MCG to the Borrower. The Borrower shall apply the net proceeds (after
deducting all reasonable costs, fees and expenses incurred in connection
therewith) received by the Borrower from such sale to reduce the Aggregate
Outstanding Balance payable to UBS.

 

(e)  

Any Collateral Debt Security or Contributed Capital Asset sold pursuant to
Section 4(a)(iii), 4(a)(iv) or 4(b)(ii) at a price determined in accordance with

 

Page 20



--------------------------------------------------------------------------------

 

clause (b) or (c) of the definition of “Market Value” shall be deemed to be sold
at a commercially reasonable price.

 

(f)   In the event that any payment made with respect to any Collateral Debt
Security is required to be repaid or returned to any issuer, guarantor or other
obligor thereon (an Underlying Obligor), or any other person (including, without
limitation, any bankruptcy trustee for any Underlying Obligor) in accordance
with a sharing or similar clause in any Collateral Debt Security or as required
by bankruptcy, insolvency or similar law (a Repayment), then (i) each payment
obligation under this Agreement that preceded such repayment or return shall be
recomputed by UBS in good faith and in a commercially reasonable manner, as if
such repaid or returned amount had not been paid, and UBS shall promptly notify
and provide supporting documentation to the other parties to this Agreement of
such recomputed amounts, and (ii) any additional amount required to be paid by
UBS, the Borrower or MCG in light of such recomputation shall be paid to the
relevant party within three Business Days after such relevant party’s demand
therefor. The obligations of the parties under this paragraph shall survive the
Termination Date; provided that no party shall be liable hereunder with respect
to a claim for a Repayment that is first made by an Underlying Obligor or other
person more than two years after the Termination Date.

 

Indemnity

 

5. MCG shall indemnify UBS in accordance with the terms set forth in Annex C.
UBS shall promptly notify MCG of any threatened proceeding relating to the
indemnification provided for in Annex C known to it and involving any
Indemnified Party (as defined in Annex C).

 

Representations and Acknowledgements

 

6.        (a)     Each party hereto represents and warrants to each other party
that:

 

  (i)   it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder and has taken all necessary action to
authorize such execution, delivery and performance;

 

  (ii)   the person signing this Agreement on its behalf is duly authorized to
do so on its behalf;

 

  (iii)   it has obtained all authorizations of any governmental body required
in connection with this Agreement and the transactions contemplated hereby and
such authorizations are in full force and effect;

 

  (iv)  

the execution, delivery and performance of this Agreement and the transactions
contemplated hereby will not violate in any material respect any law, ordinance,
charter, by-law or rule applicable to it or any other

 

Page 21



--------------------------------------------------------------------------------

 

material agreement by which it is bound or by which any of its assets are
affected. Each party shall be deemed to repeat all of the foregoing
representations made by it on each date on which the Borrower acquires any
Collateral Debt Security hereunder; and

 

  (v)   if such party is MCG or UBS, it is a “qualified purchaser” as defined in
the Investment Company Act of 1940, as amended, and all applicable rules of the
Securities and Exchange Commission issued thereunder.

 

(b)   Each of MCG and the Borrower hereby acknowledges and agrees that neither
UBS nor any of its Affiliates is, or holds itself out to be, an advisor as to
legal, tax, accounting or regulatory matters in any jurisdiction. Each of MCG
and the Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the risks, benefits and suitability of the transactions contemplated by this
Agreement, and agrees that neither UBS nor any of its Affiliates shall have any
responsibility or liability to MCG, the Borrower or any other Person with
respect thereto.

 

Notices

 

7. Unless expressly provided in writing by the parties hereto, all notices,
requests, demands and other communications required or permitted under this
Agreement must be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of registered
or certified mail, postage prepaid, return receipt requested, or in the case of
facsimile, when confirmation of transmission is received, addressed as set forth
below:

 

  (a)   If to UBS:

 

UBS AG, Stamford Branch

677 Washington Blvd

Stamford CT 06901

 

Telephone: 203-719-3176

 

Facsimile: 203 719-3180

 

Attention: Anthony Joseph

 

Page 22



--------------------------------------------------------------------------------

  (b)   If to the Borrower:

 

MCG Commercial Loan Trust 2003-1

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, DE 19890

 

Telephone: 302-651-8775/636-6119

 

Facsimile: JLawler@wilmingtontrust.com

 

Attention: Jim Lawler

                    Vice President-Regional Manager

 

With a copy to MCG (using the below contact information)

 

  (c)   If to MCG:

 

MCG Capital Corporation

1100 Wilson Boulevard, Suite 3000

Arlington, Virginia 22209

 

Telephone: 703-247-7500

 

Facsimile: 703-247-7545

 

Attention: President, General Counsel and Chief Financial Officer

 

Each party hereto may alter the address or facsimile number to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 7 for the giving of
notice.

 

Waiver; Specific Performance; Payments; Further Assurances

 

8.(a)   No failure on the part of any party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(b)  

If any party hereto fails to comply with any provision of this Agreement that is
applicable to such party, each other party hereto may demand specific

 

Page 23



--------------------------------------------------------------------------------

 

performance of this Agreement and may exercise any other remedy available at law
or equity.

 

(c)   All payments to be made hereunder shall be made in U.S. Dollars and by
wire transfer in immediately available funds and without right of set-off,
counterclaim or other deduction, except as provided in the following sentence.
If any payments are required to be made by both UBS and MCG (inclusive of
payments to or from or on behalf of the Borrower) hereunder or under the
Engagement Letter on the same date (a Payment Date), then, if the aggregate
amount that would otherwise have been payable by one such party on such Payment
Date exceeds the aggregate amount that would otherwise have been payable by the
other party on such Payment Date, the party by whom the larger aggregate amount
would have been payable shall pay to the other party the excess of the larger
aggregate amount over the smaller aggregate amount and the payment obligations
of each such party on such Payment Date shall thereupon be satisfied and
discharged. Any payment hereunder by MCG or the Borrower to UBS or any of
Affiliates of UBS shall be made to the account of UBS or such Affiliate most
recently designated by UBS or such Affiliate for such purpose by notice to MCG
and the Borrower.

 

(d)   Each party hereto shall execute such documents and take such other actions
as may be reasonably requested by any other party hereto to give effect to the
transactions contemplated by this Agreement and the Engagement Letter.

 

Amendments; Successors; Assignments

 

  9. (a)   Except where otherwise expressly provided herein, no amendment,
modification or waiver in respect of this Agreement will be effective unless in
writing (including a writing evidenced by a facsimile transmission) and executed
by each party hereto.

 

      (b)   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

      (c)   This Agreement sets forth the entire understanding of the parties
hereto relating to the subject matter hereof, and supersedes and cancels all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof.

 

      (d)   Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) or
delegated by any party hereto without the prior written consent of each other
party hereto other than in connection with and as part of a transfer by such
party of all or substantially all of its assets. Any purported transfer that is
not in compliance with this Section will be void. No Person other than the
parties hereto shall have any rights or obligations under this Agreement.

 

 

Page 24



--------------------------------------------------------------------------------

Governing Law; Submission to Jurisdiction; Etc.

 

  10.(a)   Governing Law. This Agreement shall be construed in accordance with,
and this Agreement and all matters arising out of or relating in any way
whatsoever to this Agreement (whether in contract, tort or otherwise) shall be
governed by, the law of the State of New York (without reference to any choice
of law doctrine that would have the effect of causing this Agreement to be
construed in accordance with or governed by the law of any other jurisdiction).

 

      (b)   Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement (Proceedings), each party irrevocably:
(i) submits to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City; and (ii) waives any objection which it may have at any time to
the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Agreement
precludes any party from bringing Proceedings in any other jurisdiction, nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

Waiver of Jury Trial

 

11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Term of Agreement; Expenses of Enforcement; Termination of Custodial Agreement

 

  12.(a)   This Agreement shall continue in full force and effect and shall be
irrevocable by each party hereto until the occurrence of the Termination Date.

 

      (b)   The provisions of Sections 4, 5, 8, 9, 10, 11, 14 and 17 (and all
related definitions and cross-referenced sections) shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby or the termination of this Agreement or any provision
hereof.

 

Execution in Counterparts

 

13. This Agreement may be executed in any number of counterparts, which may be
delivered by facsimile or other written form of communication, each of which
shall be deemed to be an original as against each party whose signature appears
thereon, and all of

 

Page 25



--------------------------------------------------------------------------------

which shall together constitute one and the same enforceable, effective and
valid instrument.

 

Provisions Separable

 

14. If any term, provision, covenant or condition of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Agreement will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavour in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

 

Titles Not to Affect Interpretation

 

15. The titles of the sections and paragraphs contained in this Agreement are
for convenience only, and they neither form part of this Agreement nor are they
to be used in the construction or interpretation hereof.

 

Limited Recourse; Non-Petition

 

16. Each party to this Agreement hereby acknowledges and agrees that all
obligations of the Borrower arising out of or in connection herewith shall
constitute limited recourse obligations of the Borrower, payable solely from the
Borrower’s assets. Upon realization of the Borrower’s assets and their reduction
to zero, all unpaid or unsatisfied claims against the Borrower arising out of or
in connection herewith shall be deemed to be extinguished and shall not
thereafter revive. No party shall have any claim for any shortfall upon
realization of the Borrower’s assets and their reduction to zero. Furthermore,
each of UBS and MCG agrees not to petition or join in any petition for the
winding up of the Borrower (or any analogous procedure having the effect of a
winding up) in any jurisdiction for the then applicable preference period in the
relevant jurisdiction plus one day.

 

Confidentiality

 

17. Each of UBS, MCG and the Borrower is permitted, subject to the limitations
set forth in this Section 17, to discuss, disclose, distribute or publish
written information concerning the Transaction prior to, on and following the
Closing Date to potential

 

Page 26



--------------------------------------------------------------------------------

investors in the Offered Securities, the trustee or any paying agent for any of
the Offered Securities, the Rating Agencies, independent accountants, any
provider to the Borrower of any hedge, counsel to the Borrower and/or UBS,
counsel to MCG and other agents of and service providers to or advisers of MCG,
UBS and/or the Borrower as may be necessary to perform its duties hereunder or
under the Borrower Documentation. Each of UBS and MCG agrees to be bound by the
confidentiality requirements of this Section 17 and to inform the person or
persons to whom it disseminates information in writing of the confidentiality
requirements set forth in this Section 17 and to use its reasonable efforts to
require adherence by them to the terms of this Section 17.

 

Each of UBS and the Borrower shall keep confidential any information which MCG
(or any of its affiliates, advisors, agents or representatives) may provide to
UBS or the Borrower concerning MCG (including, without limitation, any
information concerning MCG, its subsidiaries, affiliates, clients, customers,
vendors, investee entities and any analyses, underwriting materials, computer
runs or computer models) unless such information (A) is provided on a
non-confidential basis, (B) is available to the general public (other than by
UBS or the Borrower in breach of its obligations hereunder), (C) has been
disclosed publicly (other than by UBS or the Borrower in breach of its
obligations hereunder), (D) has heretofore been or is hereafter published in any
source available to the general public (other than by UBS or the Borrower in
breach of its obligations hereunder), or (E) was already known to UBS on a
non-confidential basis prior to initial discussions between UBS and MCG about
the Transaction, and shall not disclose any such information to third parties
not bound by the confidentiality provisions of this Agreement, except: (i) with
the prior written consent of MCG, (ii) such information as the Rating Agencies
shall request in connection with the rating or on-going monitoring of any class
of Offered Securities, (iii) such information as is included in the Borrower
Documentation, (iv) as required under any applicable law or regulation or court
order or by the rules or regulations of any self-regulating organization or body
or by an official having jurisdiction over UBS or the Borrower (as the case may
be), provided that UBS or the Borrower (as the case may be) shall use
commercially reasonable efforts to provide MCG with at least five business days
advance notice thereof and shall co-operate with MCG (at MCG’s expense) to
maintain the confidentiality thereof pursuant to a protective order or
otherwise, (v) to its officers, employees, accountants, agents, legal counsel
and other representatives (collectively, Representatives) but only on a “need to
know basis” for the purpose of assisting in the negotiation and completion of
the Transaction, provided, that, each of UBS and the Borrower shall cause its
Representatives to comply with this confidentiality provision and shall be
responsible for any failure of any of its Representatives to so comply, or (vi)
to the extent necessary to enforce the rights of UBS or the Borrower (as the
case may be) hereunder.

 

Each of MCG and the Borrower shall keep confidential any information (including,
without limitation, any information concerning UBS, its subsidiaries, affiliates
and clients and any analyses, computer runs or computer models, including the
computer model or models relating to the Transaction (collectively, the Model))
which UBS (or any of its

 

Page 27



--------------------------------------------------------------------------------

affiliates, advisors, agents or representatives) may provide to MCG or the
Borrower unless such information (A) is provided on a non-confidential basis,
(B) is available to the general public (other than by MCG or the Borrower in
breach of its obligations hereunder), (C) has been disclosed publicly (other
than by MCG or the Borrower in breach of its obligations hereunder), (D) has
heretofore been or is hereafter published in any source available to the general
public (other than by MCG or the Borrower in breach of its obligations
hereunder), or (E) was already known to MCG prior to initial discussions between
MCG and UBS about the Transaction (unless MCG was bound by prior confidentiality
agreements with respect thereto or with respect to the Model), and shall not
disclose any such information to third parties not bound by the confidentiality
provisions of this Agreement, except: (i) with the prior written consent of UBS,
(ii) such information as the Rating Agencies and/or any provider to the Borrower
of any hedge shall request in connection with the rating or on-going monitoring
of any class of Offered Securities, (iii) such information as is included in the
Borrower Documentation, (iv) as required under any applicable law or regulation
or court order or by the rules or regulations of any self-regulating
organization or body or by an official having jurisdiction over MCG or the
Borrower (as the case may be), provided that MCG or the Borrower (as the case
may be) shall use commercially reasonable efforts to provide UBS with at least
five business days advance notice thereof and shall co-operate with UBS (at
UBS’s expense) to maintain the confidentiality thereof pursuant to a protective
order or otherwise, (v) to its Representatives but only on a “need to know
basis” for the purpose of assisting in the negotiation and completion of the
Transaction, provided that each of MCG and the Borrower shall cause its
Representatives to comply with this confidentiality provision and shall be
responsible for any failure of any of its Representatives to so comply, or (vi)
to the extent necessary to enforce the rights of MCG or the Borrower (as the
case may be) hereunder.

 

Each party acknowledges that it is aware (and will advise its respective
Representatives who are provided with information regarding another party as to
which it owes a duty of confidentiality under this Section 17) that such
information and materials may contain material non-public information regarding
the other party or its investee companies.

 

The obligations of the parties under this Section 17 shall survive the
Termination Date for a period of 18 months.

 

Page 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UBS AG, Stamford Branch

By:

 

/S/    THOMAS R. SALZANO

--------------------------------------------------------------------------------

Name:

 

Thomas R. Salzano

--------------------------------------------------------------------------------

Title:

 

Director Banking Services, US

--------------------------------------------------------------------------------

 

By:

 

/s/    Anthony N. Joseph

--------------------------------------------------------------------------------

Name:

 

Anthony N. Joseph

--------------------------------------------------------------------------------

Title:

 

Associate Director Banking Services, US

--------------------------------------------------------------------------------

 

MCG COMMERCIAL LOAN TRUST 2003-1

(a Delaware statutory trust)

By:   WILMINGTON TRUST COMPANY, solely in its capacity as Trustee and not in its
individual capacity

By:

 

/s/    Jeanne M. Oller

--------------------------------------------------------------------------------

Name:

 

Jeanne M. Oller

--------------------------------------------------------------------------------

Title:

 

Financial Services Officer

--------------------------------------------------------------------------------

 

Page 29



--------------------------------------------------------------------------------

MCG CAPITAL CORPORATION     /s/  Steven F. Tunney    

--------------------------------------------------------------------------------

Name:   Steven F. Tunney    

--------------------------------------------------------------------------------

Title:   President and Chief Operating Officer    

--------------------------------------------------------------------------------

    /s/  Samuel G. Rubenstein    

--------------------------------------------------------------------------------

Name:   Samuel G. Rubenstein    

--------------------------------------------------------------------------------

Title:   General Counsel and Executive Vice President    

--------------------------------------------------------------------------------

 

Page 30



--------------------------------------------------------------------------------

ANNEX A – ELIGIBILITY CRITERIA

 

Terms used in this Annex A but not otherwise defined in this Agreement have the
respective meanings given to such terms in Annex B hereto.

 

Unless the following criteria are amended or UBS and MCG otherwise agree by
mutual consent in writing, a Collateral Debt Security will be eligible for
purchase by the Borrower if, at the time it is purchased by the Borrower, the
following criteria (the Eligibility Criteria) are satisfied:

 

(1)   such obligation or security is a Loan;

 

(2)   such Collateral Debt Security is not a Defaulted Security or a Credit Risk
Security;

 

(3)   such Collateral Debt Security matures no later than December 31, 2014;

 

(4)   such Collateral Debt Security is not the subject of an exchange or
conversion offer and has not been called for redemption or tender into any other
security or property that is not a Collateral Debt Security;

 

(5)   such Collateral Debt Security (a) has an internal risk rating from MCG of
at least a RR6, or (b) if such Collateral Debt Security is a Purchased
Collateral Debt Security, has a rating (whether public or private) from a Rating
Agency;

 

(6)   such Collateral Debt Security provides for payments of interest at least
quarterly;

 

(7)   if the Collateral Debt Security to be purchased has an attached Equity
Security that will be received by the Borrower in connection with such
investment, the aggregate principal balance of all such Collateral Debt
Securities after giving effect to such investment is not greater than 5% of the
Target Amount;

 

(8)   such obligation or security is not a Bridge Security, a participation
interest in a Loan, a Synthetic Security or a Structured Finance Security;

 

(9)   if such Collateral Debt Security is a Purchased Collateral Debt Security,
after giving effect to such investment, the aggregate principal balance of the
Purchased Collateral Debt Securities issued by issuers that fall within the same
S&P Industry Classification Group does not exceed 15% of the Target Amount;

 

(10)   if such Collateral Debt Security is a Purchased Collateral Debt Security,
after giving effect to such investment, the aggregate principal balance of the
Purchased Collateral Debt Securities issued by issuers that fall within the same
Moody’s Industry Classification Group does not exceed 15% of the Target Amount;

 

(11)  

after giving effect to such investment, the aggregate principal balance of all
Collateral Debt Securities issued by the issuer of such Collateral Debt Security

 

Page 31



--------------------------------------------------------------------------------

 

(except that, for this purpose, affiliation will not result from common
ownership by a common financial sponsor) does not exceed U.S.$5,000,000 for a
Purchased Collateral Security, provided that the aggregate principal balance of
three Purchased Collateral Debt Securities may equal U.S.$7,500,000, and
U.S.$10,000,000 for an Originated Collateral Debt Security, unless otherwise
agreed by UBS and MCG;

 

(12)   if such Collateral Debt Security is a Purchased Collateral Debt Security,
the aggregate par amount of the securities issued by the issuer of such
Purchased Collateral Debt Security as part of the same issuance as such
Purchased Collateral Debt Security is not less than U.S.$100,000,000; provided
that Purchased Collateral Debt Securities in an aggregate par amount of up to
10% of the Target Amount may each be part of an issuance of securities issued by
the issuer of such Purchased Collateral Debt Security of not less than
U.S.$50,000,000;

 

(13)   such obligation or security is issued by, or constitutes an obligation
of, an issuer or obligor organized or incorporated under the laws of the United
States (or any state thereof);

 

(14)   after giving effect to such investment, the aggregate Commitment Amount
of all Delayed Drawdown Securities constituting part of the Warehouse Portfolio
does not exceed 10% of the Target Amount;

 

(15)   the aggregate principal balance of Originated Collateral Debt Securities
does not exceed $50,000,000; and

 

(16)   the holder will receive payments due under the terms of such security and
proceeds from disposing of such security free and clear of withholding tax,
other than withholding tax as to which the obligor or issuer must make
additional payments so that the net amount received by the Borrower after
satisfaction of such tax is the amount due to the Borrower before the imposition
of any withholding tax.

 

For the purposes of determining whether the Eligibility Criteria are satisfied
with respect to the purchase of any Collateral Debt Security, the “aggregate
principal balance” of any Collateral Debt Security that is a Delayed Drawdown
Security shall be its Commitment Amount.

 

Page 32



--------------------------------------------------------------------------------

ANNEX B – DEFINITIONS FOR PURPOSES OF ELIGIBILITY CRITERIA

 

Bond means any obligation that (a) constitutes “Borrowed Money” and (b) is in
the form of, or represented by, a bond, note, certificated debt security or
other debt security (other than any thereof evidencing a Loan).

 

Borrowed Money means any obligation (whether present or future, contingent or
otherwise) for the payment or repayment of money in respect of borrowed money
(which term shall include, without limitation, deposits and reimbursement
obligations arising from drawings pursuant to letters of credit).

 

Bridge Security means any obligation or security that is a debt obligation
incurred in connection with a merger, acquisition, consolidation, sale of all or
substantially all of the assets of a person or entity, restructuring or similar
transaction, which debt obligation by its terms is required to be repaid within
one year of the incurrence thereof with proceeds from additional borrowings or
other refinancings (other than any additional borrowing or refinancing if one or
more financial institutions shall have provided the issuer of such debt
obligation with a binding written commitment to provide the same).

 

Code means the United States Internal Revenue Code of 1986, as amended.

 

Collateral Debt Security means a Loan; provided that in no event will Collateral
Debt Securities include:

 

  (i)   any obligation or security that does not provide for a fixed amount of
principal payable in cash no later than its stated maturity;

 

  (ii)   any obligation or security that is not eligible under the instrument or
agreement pursuant to which it was issued or created to be purchased by, or
transferred to, the Borrower and pledged to, participate with and/or assigned to
UBS and the trustee under the indenture pursuant to which the Notes will be
issued;

 

  (iii)   any obligation or security whose rating by Standard & Poor’s includes
the subscript “r” or “t”;

 

  (iv)   any obligation or security denominated in, or convertible into an
obligation or security denominated in, a currency other than U.S. dollars;

 

  (v)   any obligation or security (other than a Delayed Drawdown Security) that
requires the purchaser thereof to make future advances to the relevant borrower
under the instrument or agreement pursuant to which such obligation or security
was issued or created (exclusive of advances made to protect or preserve rights
against the relevant borrower or to indemnify an agent or representative for
lenders pursuant to any such instrument or agreement);

 

 

Page 33



--------------------------------------------------------------------------------

  (vi)   any obligation or security that is an Equity Security, other than (x)
one that is received with respect to any Collateral Debt Security or purchased
as part of a “unit” with any Collateral Debt Security (an Equity Kicker) or (y)
any security received in exchange for a Defaulted Security upon foreclosure or
exercise of remedies, which security does not entitle the holder thereof to
receive periodic payments of interest and one or more installments of principal
(an Equity Workout Security));

 

  (vii)   any obligation to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof; or

 

  (viii)   any Bond.

 

Delayed Drawdown Security means a Loan that (a) requires the Borrower (as a
holder thereof) to make one or more future advances to the relevant borrower
under the instrument or agreement pursuant to which such Loan was issued or
created, (b) specifies a maximum amount of such future advances that may be
borrowed and (c) does not require the Borrower to fund the re-borrowing of any
amount previously repaid; provided that, on the date that all commitments by the
holder thereof to make advances to the relevant borrower under such Delayed
Drawdown Security expire or are terminated or reduced to zero, such Loan shall
cease to be a “Delayed Drawdown Security”.

 

Equity Security means any security other than a security that entitles the
holder thereof to receive both periodic payments of interest on a stated
principal amount and the repayment of the entire original principal investment
no later than a stated maturity.

 

Loan means any obligation that (a) constitutes “Borrowed Money”, (b) is secured
and is documented by a term loan agreement, promissory note or other similar
credit agreement, (c) by its terms is permitted to be assigned, participated or
otherwise transferred to the Borrower (and in which a pledge thereof may be
granted therein to UBS pursuant to the Pledge Agreement), (d) does not
constitute, or is not secured by, margin stock (as such term is defined in
Regulation U promulgated by the Federal Reserve Board), (e) is not subordinated
by its terms to indebtedness of the obligor for Borrowed Money and otherwise
ranks in priority of payment at least pari passu with all other unsubordinated
indebtedness of the obligor (except with respect to purchase money security
interests and capitalized lease obligations that are reasonable and customary in
amounts and rights) and (f) by its terms provides that all payments in respect
of such obligation will be made without set-off, deduction or counterclaim
(other than any deduction for or on account of any tax required by any
applicable law then in effect).

 

Moody’s Industry Classification Group means any of the Moody’s industry
classification groups.

 

Rule 144A means Rule 144A under the Securities Act.

 

Page 34



--------------------------------------------------------------------------------

Securities Act means the United States Securities Act of 1933, as amended.

 

S&P Industry Classification Group means any of the Standard & Poor’s industry
classification groups.

 

Structured Finance Security means any security or obligation that is issued by a
collateralized bond obligation fund or collateralized loan obligation fund.

 

Synthetic Security means any swap, option, forward, trust certificate,
credit-linked note or other derivative contract purchased from, or entered into
with, a counterparty which swap or other investment provides for return
performance and has a probability of default equivalent to a reference
obligation having the same remaining average life as such swap transaction or
other investment, but which may provide for a different maturity, interest rate
or loss in the event of default than such reference obligation.

 

Page 35



--------------------------------------------------------------------------------

ANNEX C—INDEMNIFICATION

 

MCG (in such capacity, the Indemnifying Party) agrees to indemnify, defend and
hold harmless UBS and its affiliates, and the respective directors, officers,
agents and employees of UBS and its affiliates and each other entity or person,
if any, controlling UBS or any of its affiliates within the meaning of either
Section 15 of the Securities Act of 1933, as amended (the Securities Act), or
Section 20 of the Securities Exchange Act of 1934, as amended (the Exchange
Act), and the permitted successors and assigns as provided in Section 9 hereof,
of all the foregoing persons (UBS and each such entity or person being referred
to, in such capacity, as an Indemnified Party and, collectively, as the
Indemnified Parties) from and against any losses, claims, damages, expenses
(including reasonable fees and disbursements of counsel) or liabilities (or
actions in respect thereof) (collectively, Losses) in connection with
investigating, preparing, pursuing, or defending any claim, action, proceeding
or investigation (including governmental investigation whether or not in
connection with pending or threatened litigation) and whether or not any
Indemnified Party is a party (collectively, Proceedings) arising directly out
of, in connection with or based upon or caused by the failure by MCG, the
Intermediate Company or the Borrower to perform its obligations under this
Agreement, the Pledge Agreement, the Conveyance Agreement, the limited liability
company agreement of the Intermediate Company, the trust agreement providing for
the formation of the Borrower (each, a Subject Agreement) or the breach by MCG,
the Intermediate Company or the Borrower of any material provision of any
Subject Agreement or any material representation or warranty made by MCG, the
Intermediate Company or the Borrower in or pursuant to any Subject Agreement or
in any certificate or other document furnished pursuant any Subject Agreement
that proves to be incorrect in any material respect when made, except that (a)
the Indemnifying Party shall not be liable hereunder with respect to any Losses
that are finally judicially determined to have resulted from the willful
misfeasance, bad faith or gross negligence of any Indemnified Party in the
performance of its obligations hereunder or by reason of its reckless disregard
of its obligations hereunder and (b) the aggregate liability of MCG under this
Agreement, including for Losses arising from any failure or breach by the
Intermediate Company or the Borrower, shall not exceed U.S.$72,000,000 (minus
the net proceeds of Contributed Capital Assets applied, and the net proceeds
then available to be applied, by UBS pursuant to the Pledge Agreement to amounts
owing by the Borrower to UBS under Section 3(a) or 4(a)(ii) of this Agreement);
and provided that this indemnification is subject to applicable laws, including,
if applicable, Section 17(i) of the Investment Company Act of 1940, as amended.
Subject to the provisions of the second paragraph of this Annex C, the
Indemnifying Party shall reimburse each Indemnified Party for all Losses
incurred by such Indemnified Party in connection with investigating, preparing,
pursuing or defending any such Proceeding to which an Indemnified Party is a
party, in each case, as such Losses are incurred or paid.

 

In case any Proceeding shall be instituted or threatened involving any
Indemnified Party, such Indemnified Party shall promptly notify in writing the
Indemnifying Party (provided that the failure to give such notice to the
Indemnifying Party hereunder shall not relieve

 

Page 36



--------------------------------------------------------------------------------

the Indemnifying Party from any liability the Indemnifying Party has hereunder
unless and only to the extent that the Indemnifying Party is materially
prejudiced thereby), and the Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party, within 30 days of
receipt of such written notice from the applicable Indemnified Party of such
Proceeding, to retain counsel reasonably satisfactory to such Indemnified Party
to represent such Indemnified Party and any others that the Indemnified Party
may designate in such Proceeding and shall pay the reasonable fees and
disbursements of such counsel related to investigating, preparing, pursuing or
defending such Proceeding. In any such Proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) (A) the named parties to any such Proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party, and (B) (x) the Indemnifying Party and the Indemnified Party
have been advised by counsel that representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them or (y) the Indemnified Party has reasonably concluded (based on
advice of counsel to the Indemnified Party) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the Indemnifying Party and that would, in
accordance with such advice of counsel, make it inappropriate for both parties
to be represented by the same counsel.

 

Subject to the immediately preceding sentence, it is understood that the
Indemnifying Party shall not, in connection with any Proceeding or related
Proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all the
Indemnified Parties, and that all such reasonable fees and expenses shall be
reimbursed as they are incurred and paid. In the case of any such separate firm
for the Indemnified Parties, such firm shall be designated in writing by the
Indemnifying Party and acceptable to the respective Indemnified Party (which
acceptance shall not be unreasonably withheld). The Indemnifying Party shall not
be liable for any settlement of any Proceeding without its written consent. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld), effect any
settlement of any Proceeding in respect of which any Indemnified Party is or is
likely to have been a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

If the indemnification provided for in the first paragraph of this Annex C is
finally judicially determined to be unavailable, including as a result of any
applicable law, rule, order or public policy, to an Indemnified Party in respect
of any Losses, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits to such Indemnified Party, on the
one hand, and the Indemnifying Party on the other hand or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is

 

Page 37



--------------------------------------------------------------------------------

appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of MCG and UBS. For purposes of this
Agreement, the relative benefits to MCG and UBS of the Transaction shall be
deemed to be in the same proportion as (x) in the case of MCG, the total
contemplated proceeds to the Borrower from the Offering (net of underwriting
discounts, commissions and expenses) whether or not the Transaction is
consummated (MCG Benefits) bears to the aggregate of MCG Benefits and the UBS
Benefits (as defined), and (y) in the case of UBS, all compensation contemplated
to be paid to UBS for the Transaction whether or not the Transaction is
consummated (the UBS Benefits) bear to the aggregate of MCG Benefits and the UBS
Benefits. The relative fault of MCG, on the one hand, and UBS, on the other
hand, shall be determined by reference to, among other things, whether such
action or omission was taken by MCG or by UBS.

 

MCG and UBS agree that it would not be just and equitable if contribution
pursuant to this Annex C were determined by pro rata allocation or any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Party as a result of Losses shall be deemed to include,
subject to limitations set forth above, any legal or other expenses incurred in
connection with investigating or defending any such action or claim.
Notwithstanding any of the provisions of this Annex C, in no event shall UBS’s
or MCG’s respective aggregate contribution to the amount paid or payable exceed,
in the case of UBS, the UBS Benefits or, in the case of MCG, MCG Benefits. The
terms of this Annex C are not intended to limit or otherwise restrict any
liability that either party may have to the other party under the Agreement as a
result of a breach by such other party of the Agreement.

 

Page 38